The appellant was prosecuted and convicted for illegally carrying a pistol. He was convicted at the January Term, 1910, of the County Court of Haskell County. That term of court adjourned January 22, 1910. There is no order authorizing the filing of the statement of facts after the term adjourned. There is, with the record, what purports to be a statement of facts which is shown to have been filed in the lower court on February 7, 1910, but it is not copied in the record nor properly certified by the clerk.
The Assistant Attorney-General has made a motion to strike out this purported statement of facts because not filed within time. This motion is granted, and the purported statement of facts stricken out on the ground made by the Assistant Attorney-General, and also because it is not properly contained in the record and certified by the clerk.
There being no bill of exception and no question which we can consider in the absence of a statement of facts, the complaint, information and judgment being regular, the judgment is affirmed.
Affirmed.